210 F.2d 282
54-1 USTC  P 9246
SCHUYLKILL TRANSIT COMPANY, Appellant,v.Walter J. ROTHENSIES, Former Collector of Internal Revenue,First District of Pennsylvania, Joseph F. J. Mayer, FormerActing Collector of Internal Revenue, First District ofPennsylvania, and Francis R. Smith, Collector of InternalRevenue, First District of Pennsylvania.
No. 11131.
United States Court of Appeals, Third Circuit.
Argued Feb. 4, 1954.Decided Feb. 17, 1954.

Appeal from the United States District Court for the Eastern District of Pennsylvania; J. Cullen Ganey, Judge.
Bernard V. Lentz, Philadelphia, Pa.  (Fred Bremier, Jr., Thomas Raeburn White, White, Williams & Scott, Philadelphia, Pa., on the brief), for appellant.
Loring W. Post, Washington, D.C.  (H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Sp. Assts. to Atty. Gen., William C. Thompson, Asst. U.S. Atty., Philadelphia, Pa., on the brief), for appellee.
Before GOODRICH, McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
This is a suit to recover for a tax payment which the taxpayer says was not properly exacted from it.  it has to do with the question whether a loss was to be treated as an ordinary loss or charged as a capital loss.  The district court decided the case against the taxpayer and rendered a thoroughly considered opinion in so doing, D.C.E.D. Pa. 1953, 115 F. Supp. 594.  We do not have anything to add to that opinion.


2
The judgment will be affirmed.